DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9 and 11-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art as a whole, either alone or in combination, fails to teach or suggest a system for generating energy from waves in a body of water, the system comprising: a fluid container containing a fluid, wherein when the fluid container is compressed the fluid flows out of the fluid container; a panel configured to move relative to the fluid container as the waves act on the panel such that the panel acts on and compresses the fluid container; a frame coupled to the panel, and wherein the frame is configured to engage and compress the fluid container as the waves act on the panel; and bands that couple the frame to the fluid container.
Regarding claim 13, the prior art as a whole, either alone or in combination, fails to teach or suggest a system for generating energy from waves in a body of water, the system comprising: a fluid container containing a fluid, wherein when the fluid container is compressed the fluid flows out of the fluid container; a panel configured to move relative to the fluid container as the waves act on the panel such that the panel acts on and compresses the fluid container; and a frame coupled to the panel, and wherein the frame is configured to engage and compress the fluid container as the waves act on the panel, wherein the frame has a curved surface that engages the fluid container and the frame has a first wall and an opposite second wall; wherein the first wall is coupled to the panel and the second wall defines the curved surface; and wherein the frame has ribs that extend between the first wall and the second wall.
Regarding claim 18, the prior art as a whole, either alone or in combination, fails to teach or suggest a system for generating energy from waves in a body of water, the system comprising: a fluid container containing a fluid, wherein when the fluid container is compressed the fluid flows out of the fluid container; a panel configured to move relative to the fluid container as the waves act on the panel such that the panel acts on and compresses the fluid container; and a support structure configured to support the panel and the fluid container in the body of water, wherein the support structure includes a track and a sled; wherein the panel is coupled to the sled; and wherein the sled moves along the track.
Claims 2-9, 12, 14-17, and 19 are considered allowable based on their respective dependence on allowed claims 11 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832